 


109 HRES 229 IH: Supporting the people of the Togolese Republic in their desire for free, fair, and open elections and the establishment of a democratic, representative government.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 229 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Ms. McCollum of Minnesota (for herself and Ms. Watson) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Supporting the people of the Togolese Republic in their desire for free, fair, and open elections and the establishment of a democratic, representative government. 
 
Whereas, in 1960, the West African country of the Togolese Republic gained its independence from France; 
Whereas, in 1967, former President Gnassingbé Eyadéma seized power in Togo, and he remained in power until his death on February 5, 2005; 
Whereas in its 2004 Country Reports on Human Rights Practices, the Department of State stated with respect to Togo that, The Constitution provides for the right of citizens to change their government peacefully; however, the Government restricted this right in practice.; 
Whereas following former President Eyadéma’s death, the Togolese army suspended the constitution and appointed former President Eyadéma’s son, Faure Gnassingbé, as president; 
Whereas, on February 6, 2005, the Togolese parliament amended the constitution to allow Faure Gnassingbé to stay in power and carry out the remaining three years of his father’s presidential term, with no new elections scheduled until 2008; 
Whereas the Togolese constitution stipulates that upon a president’s death, the Speaker of the Parliament should sit as interim president for sixty days, after which a presidential election is to be held; 
Whereas the Economic Community of West African States (ECOWAS) and the African Union considered the actions in Togo to be a military coup, and both organizations imposed sanctions on Togo; 
Whereas regional security organizations, the United Nations, and other countries called for Faure Gnassingbé’s resignation, and a Department of State spokesman stated, “the United States does not accept as legitimate the designation of Gnassingbé as interim president and calls on him to step aside immediately.”; 
Whereas after mounting international pressure, Faure Gnassingbé authorized new elections and stepped down as interim president; 
Whereas opposition groups and citizens in Togo have held pro-democracy demonstrations in the capital city of Lomé, and the protests have resulted in limited violence; and 
Whereas, in his 2005 inaugural address, President George W. Bush stressed the link between United States national security and securing democracy globally when he stated, It is the policy of the United States to seek and support the growth of democratic movements and institutions in every nation and culture, with the ultimate goal of ending tyranny in our world . . . Freedom, by its nature, must be chosen, and defended by citizens, and sustained by the rule of law and the protection of minorities . . . We will encourage reform in other governments by making clear that success in our relations will require the decent treatment of their own people.: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the people of the Togolese Republic in their desire for free, fair, and open elections and the establishment of a democratic, representative government; 
(2)calls on Secretary of State Condoleezza Rice to encourage the Government of Togo and the Togolese people to seek a peaceful transition to a democratically elected government, in accordance with internationally accepted values of democracy and transparency, and to be diligent in ensuring free, fair, and open elections; 
(3)recognizes the positive steps designed to promote democracy and stability in the region taken by the Economic Community of West African States (ECOWAS), which took swift steps to condemn the original disregard of the Togolese constitution; 
(4)encourages ECOWAS to continue monitoring and promoting democracy in Togo and in its other member countries; 
(5)encourages the African Union and the international community to monitor the presidential elections in Togo and to continue to monitor Togo following the elections to guard against violence of any kind; 
(6)encourages the presence of internationally recognized organizations to serve as election monitors in Togo to ensure free, fair, and open elections by allowing all opposition candidates to take part in the upcoming April 24, 2005, presidential election; and 
(7)requests the Department of State to determine the legitimacy of the elections on April 24, 2005, and to report to the International Relations Committee of the House of Representatives and the Foreign Relations Committee of the Senate concerning whether the elections were free, fair, and open.  
 
